DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 09/02/2022 have been entered. Claims 11-16 and 18-30 remain pending in the application. The amendments overcome each of the claim objections set forth in the previous office action mailed on 06/10/2022.
Claim Objections
Claims 11 and 29 are objected to because of the following informalities:  
In lines 15-16 of claim 1, “securely connected in one-to-one correspondence to or the same a corresponding segment structural backbones” does not appear to recite a properly formed sentence. In line 21 of claim 1, “by cooperatively push or pull the at least one segment structure” appears it should read “by cooperatively pushing or pulling the at least one segment structure” or similar.
In line 10 of claim 29, “securely connected in one-to-one correspondence to or the same a corresponding segment” does not appear to recite a properly formed sentence. In line 20 of claim 1, “by cooperatively push or pull the at least one segment structure” appears it should read “by cooperatively pushing or pulling the at least one segment structure” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 16, 18, 19, 22, 23, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegeman et al. (US 2008/0255421).
Regarding claim 11, Hegeman et al. discloses a flexible surgical instrument (100, FIG 1A, abstract, paragraph [0042]), comprising: a distal structural body (Components shown in FIG 2B) comprising at least one distal structural segment (See FIG 2B below), the at least one distal structural segment comprising a distal fixing disk (114) and segment structural backbones (At least two of 118 or 120, paragraphs [0044 and 0057-0062]); a proximal structural body (Components shown in FIG 1B) comprising at least one proximal structural segment (See FIG 1B below), the at least one proximal structural segment comprising a proximal fixing disk (110, FIGs 2-3), and segment structural backbones (At least two of 118 or 120), the segment structural backbones of the at least one proximal structural segment being securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the at least one distal structural segment (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments); a driving unit (106, paragraphs [0042-0043], FIG 1A) comprising a proximal structural segment driving handle securely connected to the at least one proximal structural segment to turn or rotate the at least one proximal structural segment (The housing of the handle is directly connected to 108 of the proximal structural segment and therefore can turn or rotate the proximal structural segment), wherein the at least one distal structural segment comprises a first distal structural segment (114) and a second distal structural segment (112), the segment structural backbones of the proximal structural segment is securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the second distal structural segment (Backbones 118 of the proximal segment are connected to 112 and are the same/continuous cables), the driving unit further comprises a first distal structural segment driving assembly (Portion of 300 extending from the disk element, FIGs 4-6. Although not located inside of the handle member, this interpretation is consistent with the specification of the present invention in that the components of the driving unit need not be in direct mechanical contact in order to be considered a part of the unit), at least one segment structure backbone of the first distal structural segment is connected to the first distal structural segment driving assembly (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments, which also are seated within channels 308 of the first distal structural segment driving assembly, paragraph [0048-0049]), and the first distal structural segment driving assembly operates to control a turning motion of the first distal structural segment by cooperatively push or pull the at least one segment structure backbones of the first distal structural segment (Because these elements are mechanically constrained to the driving unit and the proximal structural body, articulation of the first distal structural segment driving assembly is translated through the proximal and distal structure backbones to articulate the distal structural body and therefore the first distal structural segment. Articulation of the first distal structural segment driving assembly can be achieved by a user grasping 306 and turning while holding 106 stationary, thus imparting a turning motion to the first distal structural segment through the tension on the segment structure backbone).   


    PNG
    media_image1.png
    304
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    528
    media_image2.png
    Greyscale

Regarding claim 12, Hegeman et al. discloses the proximal structural segment driving handle is securely connected to the proximal fixing disk (The driving handle is securely connected to proximal fixing disk 110 through mechanical connects shown in FIG 3, paragraph [0047]).  
Regarding claim 13, Hegeman et al. discloses a proximal end of the segment structural backbone of the at least one proximal structural segment (Proximal ends of 120 are shown in FIG 1B, paragraph [0044]) is securely connected to the proximal fixing disk (Paragraph [0044] discloses 120 are attached at 110); and a distal end of the segment structural backbone of the at least one distal structural segment (Distal ends of 120 are shown in FIG 2B, paragraph [0044]) is securely connected to the distal fixing disk (Paragraph [0044] discloses 120 are attached at 114).  
Regarding claim 14, Hegeman et al. discloses the at least one proximal structural segment further comprises a proximal spacing disk (108, FIG 3), the segment structural backbone of the at least one proximal structural segment passing through the proximal spacing disk (120 pass through openings 1807, paragraph [0061]); and the at least one distal structural segment further comprises a distal spacing disk (112, FIG 2B), the segment structural backbone of the at least one distal structural segment passing through the distal spacing disk (118 pass through openings in and connect to 112, paragraph [0044]).  
Regarding claim 16, Hegeman et al. discloses a middle connecting body (306, 420, FIGs 1-3 and 15-17) comprising: a first channel fixing plate (400, FIG 2B and 10-12) close to the distal structural body (Paragraphs [0050-0052]); a second channel fixing plate (Disk of 300, FIGs 3-6) close to the proximal structural body (Paragraphs [0047-0049]); and structural backbone guide channels (308, FIGs 4-6, paragraph [0048] and 422, FIGs 15-16, paragraph [0052])) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16), wherein: the segment structural backbone of the at least one distal structural segment passes through the structural backbone guide channel (118 and 120 are seated within the channels, paragraph [052]).  
Regarding claim 18, Hegeman et al. discloses a middle connecting body (306, 116, 420, FIGs 1-3 and 15-17) comprising: a first channel fixing plate (400, FIG 2B and 10-12) close to the distal structural body (Paragraphs [0050-0052]); a second channel fixing plate (Disk of 300, FIGs 3-6) close to the proximal structural body (Paragraphs [0047-0049]); a first structural backbone guide channels (308, FIGs 4-6, paragraph [0048]) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16); and second structural backbone guide channels (422, FIGs 15-16, paragraph [0052]) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16); wherein: the segment structural backbones of the first distal structural segment pass through the first structural backbone guide channel (120 are seated within the channels, paragraph [0052]) and the segment structural backbones of the second distal structural segment pass through the second structural backbone guide channels and the first distal structural segment (118 are seated within the channels, paragraph [0052] and pass through 114, FIG 2B).  
Regarding claim 19, Hegeman et al. discloses the first distal structural segment driving assembly is disposed between the two channel fixing plates (FIGs 15-17).  
Regarding claim 22, Hegeman et al. discloses a surgical end effector (102) disposed at a distal end of the distal structural body (FIG 2A); and a surgical end effector actuation wire (125, paragraph [0053]) passing through the distal structural body (125 passes through the distal structural body in order to reach the end effector), the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism (104) and a distal end securely connected to the surgical end effector (Paragraphs [0046, 0048, 0050, 0053]).  
Regarding claim 23, Hegeman et al. discloses the surgical end effector driving mechanism is arranged in the proximal structural segment driving handle (Actuation rod 125 is attached to and fixed within the handle housing in order to be operable connected to 104).  
Regarding claim 26, Hegeman et al. discloses an actuation wire guide channel (426, FIGs 15-16), and the actuation wire passes through the actuation wire guide channel (Paragraph [0053]).  
Regarding claim 28, Hegeman et al. discloses a flexible surgical instrument housing (116, FIG 2A, paragraph [0043] discloses 116 can be flexible), wherein the middle connecting body is disposed inside the flexible surgical instrument housing (420 is disposed within 116, FIG 18).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (US 2008/0255421), in view of Peine et al. (US 2010/0286480).
Regarding claim 15, Hegeman et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Hegeman et al. is silent regarding the at least one proximal structural segment comprises: a bellows, the segment structural backbone of the at least one proximal structural segment passing through the bellows.  
However, Peine et al. teaches in the same field of endeavor of flexible surgical instruments (10, FIG 1, abstract), a device having a proximal structural segment (18, FIGs 2-3, paragraphs [0071, 0074, 0100]) comprising bellows (290, FIGS 1-3, paragraph [0100]), the segment structural backbone of the proximal structural segment (266A-D, paragraphs [0095-0100]) passing through the bellows (Paragraph [0100], FIGs 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hegeman et al. to comprise bellows surrounding the segment structural backbone of the at least one proximal structural segment, as taught by Peine et al., because it is commonly known in the art to use bellows to house an articulating region to prevent unwanted materials from obstructing the articulating elements while still allowing for flexibility at the joint.
Regarding claim 27, Hegeman et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Hegeman et al. is silent regarding an envelope covering the distal structural body.  
However, Peine et al. teaches in the same field of endeavor of flexible surgical instruments (10, FIG 1, abstract), a device having an envelope (98, FIG 1, paragraph [0068]) covering the distal structural body (20, FIGs 1, paragraphs [0068, 0071]), for the purpose of preventing bodily fluids from entering the distal structure body (Paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hegeman et al. to comprise an envelope covering the distal structural body, as taught by Peine et al., for the purpose of preventing bodily fluids from entering the distal structure body (Paragraph [0068]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (US 2008/0255421), in view of Diel et al. (US 2017/0231703).
Regarding claim 29, Hegeman et al. discloses a flexible surgical system comprising a flexible surgical instrument (100, FIG 1A, abstract, paragraph [0042]): a distal structural body (Components shown in FIG 2B) comprising at least one distal structural segment (See FIG 2B above), the at least one distal structural segment comprising a distal fixing disk (114) and segment structural backbones (At least two of 118 or 120, paragraphs [0044 and 0057-0062]), the at least one distal structural segment including a first distal structural segment (114) and a second distal structural segment (112); a proximal structural body (Components shown in FIG 1B) comprising at least one proximal structural segment (See FIG 1B above), the at least one proximal structural segment comprising a proximal fixing disk (110, FIGs 2-3), and segment structural backbones (At least two of 118 or 120), the segment structural backbones of the at least one proximal structural segment being securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the distal structural segment (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments); a driving unit (106, paragraphs [0042-0043], FIG 1A) comprising a proximal structural segment driving handle securely connected to the at least one proximal structural segment to turn or rotate the at least one proximal structural segment (The housing of the handle is directly connected to 108 of the proximal structural segment and therefore can turn or rotate the proximal structural segment), a first distal structural segment driving assembly (117, FIGs 23-24, paragraph [0061]), wherein at least one segment structure backbone of the first distal structural segment is connected to the first distal structural segment driving assembly (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments, which also are seated within channels 1806, 1807 of the first distal structural segment driving assembly, paragraph [0061]), and the first distal structural segment driving assembly operates to control a turning motion of the first distal structural segment by cooperatively push or pull the at least one segment structure backbones of the first distal structural segment (Because these elements are mechanically constrained to the driving unit and the proximal structural body, articulation of the first distal structural segment driving assembly is translated through the proximal and distal structure backbones to articulate the distal structural body and therefore the first distal structural segment. Articulation of the first distal structural segment driving assembly can be achieved by a user grasping 306 holding it stationary while turning 117 within the handle, thus imparting a turning motion to the first distal structural segment through the tension on the segment structure backbone).   
Hegeman et al. is silent regarding a motor assembly operable to drive the first distal structural segment driving assembly.  
However, Diel et al. discloses a flexible surgical system (100, including instrument 200, FIGs 1-2, paragraphs [0043-0048]) comprising an instrument (200, FIG 2) and a motor assembly (Power source provided in the patient side cart, paragraph [0045]) operable to drive a first distal structural segment driving assembly (210, FIG 2, paragraphs [0043-0047]).  
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the instrument of Hegeman et al. such that it comprises a motor assembly operable to drive a first distal structural segment driving assembly and thus power the translations of the structural backbones to articulate the device, as taught by Diel et al., for the purpose of providing a mechanism commonly known in the art to power force transmission of a flexible surgical instrument. The modification would achieve the predictable result of articulating the instrument in a more precise manner than a user activated hand control.
Allowable Subject Matter
Claims 20-21, 24-25, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-10 regarding the rejection of claim 11 in view of Hegemen. Applicant argues that in light of the amendments to the claims, Hegeman fails to teach a turning motion of the first distal structural segment being controlled by operating the first distal structural segment driving assembly because the turning motion is instead attributed to the handle 106 and links 108/110. Examiner disagrees because elements of 300 also contribute to turning of the first distal structural segment for at least the reasons set forth in the rejection above. Namely, because these elements are mechanically constrained to the driving unit and the proximal structural body, articulation of the first distal structural segment driving assembly is translated through the proximal and distal structure backbones to articulate the distal structural body and therefore the first distal structural segment. Articulation of the first distal structural segment driving assembly can be achieved by a user grasping 306 and turning while holding 106 stationary, thus imparting a turning motion to the first distal structural segment through the tension on the segment structure backbone. Therefore, applicant’s arguments are not persuasive.
Applicant argues on pages 10-11 regarding claim 29 that the claim limitations are not met for reasons similar to the argument provided above for claim 11. It is the examiner’s position that the claim limitations have been met for similar reasons. Because the elements are mechanically constrained to the driving unit and the proximal structural body, articulation of the first distal structural segment driving assembly is translated through the proximal and distal structure backbones to articulate the distal structural body and therefore the first distal structural segment. Articulation of the first distal structural segment driving assembly can be achieved by a user grasping 306 holding it stationary while turning 117 within the handle, thus imparting a turning motion to the first distal structural segment through the tension on the segment structure backbone. Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771